The opinion of the court was delivered,
by Thompson, C. J.
Injunction is a remedy in equity to restrain or prevent such acts of wrong as would, if done, result in irreparable injury to the property of the complainant. No decreb should ever be made to be followed by the writ of injunction, unless this element be clearly established: Hagner v. Heyberger, 7 W. & S. 104. If there be an adequate remedy at law for an injury done or threatened, the injury is not irreparable. It can be compensated by proceedings at law, and therefore courts of equity have no jurisdiction. They ought not to have, for it was never intended to take away the common law right of trial by jury where a wrong done by a party could be redressed by it. On this point see Grey v. The Ohio and Penna. Railroad Co., 1 Grant 412; Richards’s Appeal, 7 P. F. Smith 105; Hilliard on Injunc. 271; Adams Eq. 485; Fonb. Eq. 51; 2 Story’s Eq. § 925, et seq.
Here, the bill is for an injunction to restrain the defendant from removing certain enumerated articles of property from a hotel, alleged to be owned by the defendant pursuant to a purchase of them by him at sheriffs sale. The proof abundantly shows, and so says the court, that they are articles of convenience merely, and not of necessity, as part or parcel of the hotel, and therefore do not come within the principle of Witmer’s Appeal, 9 Wright 455, which was the case of dismantling a steam saw-mill, by detaching the boilers and selling them. Nor is it like cases of waste in destroying timber or taking away minerals from lands. No amount of money could replace the timber or minerals removed. If the defendant should remove the carving table, refrigerator and range, wrongfully, could not the trespass be adequately redressed at law ? The value of the property taken could be recovered there, and more, if the taking occasioned greater injury, or was accompanied by acts of aggravation. The remedies are several and ample, in cases like that apprehended here, Without calling on the strong arm of the chancellor to interfere and hold the defendant in statu quo. We think this was not a case for injunction, and, the Court being without jurisdiction to grant the writ, the assessment of damages for property removed, falls. We do not choose to go into the questions of the rights of the complainant and defendant in regard to the property mentioned, nor how far it is to *451be regarded as personal, per se, or became so by consent of the debtors, or -whether a portion, or any portion of it was removed before the preliminary injunction was served or not. We leave all the questions in the case to be tried at law, by a court and jury if the parties desire it. The remedy there is adequate, we think, under the proof.
We wish it to be remembered that, in all cases in equity where there is a contrariety of testimony, the case must go to a master, and his report must come up on the appeal. His finding of facts is somewhat like a special verdict, and must not be omitted. Its soundness is tested on exceptions in the court below, and the decision on these exceptions comes before this court. One portion of the grounds against error in equity cases is unemployed, when a court undertakes to decide on the testimony itself. Besides, it imposes on this court the burden of studying the whole testimony in revising that decision, when otherwise it would only be necessary to examine so much of it as was passed upon in the specific exceptions below. This is a word by way of caution, suggested by the fact that no report of a master appears in this case. It is true, that the want of it does not, in any manner, affect the result in the case, as we rule it on the ground of want of jurisdiction, but it is important to be remembered in practice.
Decree reversed, and bill dismissed at the costs of the appellee, without prejudice.